Citation Nr: 0516165	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran had active service from May 1974 to May 1977, 
from January 1980 to January 1982, and from January 1984 to 
June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) 

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge. 


REMAND

In September 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits, in part, because of 
hepatitis C.  None of the medical records supporting the 
award have been obtained.  As the medical records are 
pertinent to the veteran's claim, under the duty to assist, 
38 C.F.R. § 3.159, further evidentiary development is needed, 
and he case is REMANDED for the following:

1. Obtain SSA records, pertaining to 
disability benefits awarded in September 
2001.

2. Ask the veteran for the medical 
records of Dr. Reindollar for treatment 
of hepatitis C. 

3. After the above is completed, 
adjudicate the claim.  If the benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

